FILED IN
                                                                                         1st COURT OF APPEALS
                                                                                             HOUSTON, TEXAS
                                                                                         12/18/2015 4:08:36 PM
                                                    John D. Kinard                       CHRISTOPHER A. PRINE
                                                                                                  Clerk
                                                     DISTRICT CLERK
                                            GALVESTON COUNTY, TEXAS


DECEMBER 18, 2015


FIRST COURT OF APPEALS
CHRISTOPHER A PRINE CLERK OF COURT
301 FANNIN 2ND FLOOR
HOUSTON TX 77002-2066
BY ELECTRONIC FILING

                                     NOTICE OF ASSIGNMENT ON APPEAL

IN RE: Cause No. 11-CV-0697, Styled Michael Standley, et ux vs. Maravilla Owners' Association, et al- Filed in
10th District Court of Galveston County, Texas

Dear Clerk:

Please find enclosed a copy of the notice of appeal filed in the above case. This case is assigned to the First Court of
Appeals, Houston, Texas.


Please note the following information:
Date of Appealable Order or Judgment: September 22, 2015
Notice of Appeal: 2 notices of Appeal filed by separate case parties on 12-11-15
Motion for New Trial filed: 10-12-15 & 10-22-15
Request for Finding of Facts and Conclusions of Law filed: None filed
Trial Judge: Kerry Neves
Court Reporter: Gail Jalufka

Request is hereby made that all parties immediately file any designation of material to be included in the Clerk’s
record. Any Motions for Extension of Time to file the record on appeal must be filed directly with the Court of
Appeals A copy of this assignment letter is being sent via electronic service to all counsel of record. The Clerk
anticipates an extension to file the record on appeal will be requested due to the complexity and documents on file.


              600 59th Street, Room 4001, Galveston County Justice Center, Galveston, Texas 77551‐2388 

                                       Phone (409) 766‐2424 Fax (409) 766‐2292 

 

 
Sincerely,


John D. Kinard
 District Clerk
Galveston County, Texas

By: /s/ Linda Scott, Deputy Clerk



Copy sent via electronic service to:




WRIGHT & CLOSE LLP
WANDA MCKEE FOWLER, ATTORNEY AT LAW
FOWLER@WRIGHTCLOSE.COM
ONE RIVERWAY SUITE 2200
HOUSTON TX 77056

ROYSTON, RAYZOR, VICKERY & WILLIAMS, L.L.P.
MYRA K. MORRIS, ATTORNEY AT LAW
MYRA.MORRIS@ROYSTONLAW.COM
802 N CARANCAHUA ST SUITE 1300
CORPUS CHRISTI TX 78401


ATTORNEYS FOR DEFENDANTS MARAVILLA OWNERS’ ASSOCIATION, INC., 
CATHLEEN COMEAUX BACH, JOHN KUBIS, LLOYD RINDERER, AND LYSSA M. 
GRAHAM REYNOLDS




 


              600 59th Street, Room 4001, Galveston County Justice Center, Galveston, Texas 77551‐2388 

                                       Phone (409) 766‐2424 Fax (409) 766‐2292 

 

 
HANSZEN – LAPORTE
JEFFREY L DORRELL, ATTORNEY AT LAW
JDORRELL@HANSZENLAPORTE.COM
11767 KATY FREEWAY SUITE 850
HOUSTON TX 77079

ATTORNEY FOR APPELLANTS JACQUE PASSINO AND LONE PINE PROPERTIES, LTD.




THE FAUBUS FIRM
MR. DAX O. FAUBUS, ATTORNEY AT LAW
DAX-NOTICE@FKBLAW.COM
1001 TEXAS AVENUE, 11TH FLOOR
HOUSTON, TEXAS 77002

ATTORNEY FOR APPELLEES

DAVID C. RUCH, GALVESTONVIEWS LLC, ENTRUST OF COLORADO, INC.
D/B/A ENTRUST NEW DIRECTION IRA, INC. D/B/A END-IRA, INC. F/B/O
DAVID C. RUCH, IRA, IDLE TIME INVESTMENTS, LLC, ROBERT F. ZANT,
SUE F. ZANT, RUTHANN CASSIDY, MARI VAN DE VEN, HADFIELD
COMMUNICATIONS, INC., MAUREEN ZAMBO, REED A. SKIRPAN, ROBERT C.
CARLSON, LYNDA M. CARLSON, BARBARA SHERMAN AND RICHARD SHERMAN




GAIL JALUFKA, 10TH DISTRICT COURT

COURT REPORTER




         600 59th Street, Room 4001, Galveston County Justice Center, Galveston, Texas 77551‐2388 

                                Phone (409) 766‐2424 Fax (409) 766‐2292 

 

 
                                                                          Filed: 12/11/2015 4:50:27 PM
                                                                        JOHN D. KINARD - District Clerk
                                                                               Galveston County, Texas
                                                                                 Envelope No. 8208329
                                                                                        By: Shailja Dixit
                                                                                 12/14/2015 3:55:12 PM

                                  11-CV-0697

DAVID C. RUCH, et al,                   § IN THE DISTRICT COURT OF
      Plaintiffs,                       §
v.                                      §
                                        § GALVESTON COUNTY, TEXAS
MARAVILLA OWNERS’ ASSOC.                §
INC., et al,                            §
         Defendants                     §     10th JUDICIAL DISTRICT
DEFENDANT JACQUE PASSINO’S AND DEFENDANT LONE PINE PROPERTIES,
                LTD.’S JOINT NOTICE OF APPEAL

       1.     Defendants Jacque Passino and Lone Pine Properties, Ltd.,

desire to appeal from the September 22, 2015, final judgment signed after a

jury trial.

       2.     Passino and Lone Pine Properties, Ltd., timely filed a joint

motion to modify the judgment, for partial judgment non obstante veredicto,

or for new trial. The Court has not ruled on the motion.

       3.     This joint notice of appeal is filed within 90 days of the Court’s

judgment. TEX. R. APP. P. 26.1(a).

       4.     Passino and Lone Pine appeal to the First or Fourteenth Court

of Appeals.
Respectfully submitted,



By:           /s/ Jeffrey L. Dorrell                        .




Jeffrey L. Dorrell
State Bar No. 00787386
jdorrell@hanszenlaporte.com
11767 Katy Freeway, Suite 850
Houston, Texas 77079
Telephone: 713-522-9444
FAX: 713-524-2580
ATTORNEYS FOR DEFENDANTS JACQUE PASSINO AND LONE
PINE PROPERTIES, LTD.




Ruch v. Maravilla Owners’ Association                           2
         Passino’s and Lone Pine’s Joint Notice of Appeal

                                   CERTIFICATE OF SERVICE
       I hereby certify that on                       12-11   , 2015, a true and correct copy of the
foregoing was sent by:

                     Hand delivery
                     Certified mail
                     Telephonic document transfer
             X       E-service in accordance with TEX. R. CIV. P. 21a(a)(1)

to the following counsel of record:

          Mr. Dax O. Faubus
          The Faubus Firm
          dax-notice@fkblaw.com
          1001 Texas Avenue, 11th Floor
          Houston, Texas 77002
          COUNSEL FOR PLAINTIFFS

          Ms. Wanda McKee Fowler
          Wright & Close, LLP
          fowler@wrightclose.com
          One Riverway, Suite 2200
          Houston, Texas 77056
          COUNSEL FOR DEFENDANTS MARAVILLA OWNERS ASSOC., INC., CATHIE
          BACH, LYSSA GRAHAM REYNOLDS, JOHN KUBIS, LLOYD RINDERER

          Ms. Myra K. Morris
          Royston, Razor, Vickery & Williams, LLP
          myra.morris@roystonlaw.com
          1300 Frost Bank Plaza
          802 N. Carancahua
          Corpus Christi, Texas 78401-0021
          COUNSEL FOR DEFENDANTS MARAVILLA OWNERS ASSOC., INC., CATHIE
          BACH, LYSSA GRAHAM REYNOLDS, JOHN KUBIS, LLOYD RINDERER

          Mr. Robert E. Booth
          Mills Shirley, LLP
          rbooth@millsshirley.com
          2228 Mechanic, Suite 400
          Galveston, Texas 77550
          COUNSEL FOR DEFENDANT CRIS A. RASCO



                  /s/ Jeffrey L. Dorrell
JEFFREY L. DORRELL


Ruch v. Maravilla Owners’ Association                                                             3
         Passino’s and Lone Pine’s Joint Notice of Appeal
                                                                               Filed: 12/11/2015 5:50:53 PM
                                                                             JOHN D. KINARD - District Clerk
                                                                                    Galveston County, Texas
                                                                                      Envelope No. 8210269
                                                                                             By: Shailja Dixit
                                                                                      12/14/2015 9:02:46 AM

                           CAUSE NO. 11-CV-0697

 GLENDA BATSON                          §          IN THE DISTRICT COURT
                                        §
                                        §
 VS.                                    §          10TH JUDICIAL DISTRICT
                                        §
 MARAVILLA OWNERS’                      §
 ASSOCIATION INC. et al.                §     GALVESTON COUNTY, TEXAS

                             Consolidated with
                           CAUSE NO. 11-CV-0886

 DAVID C. RUCH et al.                   §          IN THE DISTRICT COURT
                                        §
 VS.                                    §           10TH JUDICIAL DISTRICT
                                        §
 MARAVILLA OWNERS’                      §
 ASSOCIATION INC. et al.                §     GALVESTON COUNTY, TEXAS

                      DEFENDANTS’ NOTICE OF APPEAL

       Defendants Maravilla Owners’ Association, Inc., Cathleen Comeaux Bach, John

Kubis, Lloyd Rinderer, and Lyssa M. Graham Reynolds file this Notice of Appeal,

pursuant to Texas Rule of Appellate Procedure 25.1, and show the Court as follows:

       1.    This appeal is from the 10th Judicial District Court of Galveston County,

Texas, the Honorable Kerry Neves presiding.

       2.    The style of the cause in the trial court is: Glenda Batson vs. Maravilla

Owners’ Association Inc., et al.; Cause No. 11-cv-0697 and David C. Ruch, et al. vs.

Maravilla Owners’ Association, Inc. et al.; Cause No. 11-cv-0886.

       3.    Defendants Maravilla Owners’ Association, Inc., Cathleen Comeaux Bach,

John Kubis, Lloyd Rinderer, and Lyssa M. Graham Reynolds desire to appeal the Court’s
final judgment, signed on September 22, 2015, together with all written orders, oral

rulings, or rulings by operation of law.

         4.   This appeal is taken to the First or Fourteenth Court of Appeals in Houston,

Texas.

                                   Respectfully Submitted,

                                   By: /s/ Wanda McKee Fowler
                                      Wanda McKee Fowler
                                      State Bar No. 13698700
                                      Bradley W. Snead
                                      State Bar No. 24049835
                                      WRIGHT & CLOSE, LLP
                                      One Riverway, Suite 2200
                                      Houston, Texas 77056
                                      (713) 572-4321 (Telephone)
                                      (713) 579-4320 (Facsimile)
                                      fowler@wrightclose.com
                                      snead@wrightclose.com

                                           /s/ Brian Miller
                                           Myra K. Morris
                                           State Bar No. 14495850
                                           Brian Miller
                                           State Bar No. 24002607
                                           ROYSTON, RAYZOR, VICKERY
                                              & WILLIAMS, L.L.P.
                                           Frost Bank Plaza
                                           802 N. Carancahua St., Suite 1300
                                           Corpus Christi, Texas 78401
                                           Telephone: (361) 884-8808
                                           Facsimile: (361) 884-7261
                                           Email: myra.morris@roystonlaw.com
                                           Email: brian.miller@roystonlaw.com

                                           ATTORNEYS FOR DEFENDANTS MARAVILLA
                                           OWNERS’ ASSOCIATION, INC., CATHLEEN
                                           COMEAUX BACH, JOHN KUBIS, LLOYD
                                           RINDERER, AND LYSSA M. GRAHAM
                                           REYNOLDS


                                               2
                            CERTIFICATE OF SERVICE

       I certify that this document was served using the e-filing system on all counsel of
record, including the following, on December 11th, 2015.

   Dax O. Faubus
   THE FAUBUS FIRM
   1001 Texas Avenue, 11th Floor
   Houston, TX 77002
   Attorney for Plaintiffs David Ruch et al.

   Jeffrey L. Dorrell
   Hanszen LaPorte
   11767 Katy Freeway, Suite 850
   Houston, TX 77079
   Attorney for Defendants Jacque Passino Jr. and Lone Pine Properties, Ltd.

   Neil H. McLaurin
   BARTLEY & SPEARS, P.C.
   14811 St. Mary's Lane, Ste. 270
   Houston, TX 77079
   Attorney for Plaintiff Maravilla Homeowner’s Association as to Third-Party
   Claims


                                                /s/ Wanda McKee Fowler
                                               Wanda McKee Fowler




                                               3